DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites a “tensioning element”. It is not clear from the specification what is being tensioned. The Examiner is interpreting “tensioning element” to be a structural component of the Danner tube similar to element 19 in Fig. 1.
Claim 2-4 recites “a first axial direction” and “a second axial direction”. Examiner interprets “first axial direction” as downstream axial movement and “second axial direction” as upstream axial movement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains indefinite language regarding functional language of the structure: “the surface element at least one of is, can be, or will be tensioned”.
Dependent claims 3 and 4 are rejected because they depend from and thus include all the limitations of claim 2 and do not solve the deficiencies thereof. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “antiparallel” in claim 4 is used by the claim to mean “parallel but opposite direction” while the accepted meaning is “not coplanar.” The term is indefinite because the specification does not clearly redefine the term.
Claim 16 recites the limitation "the intermediate element".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear in the claim how to interpret intermediate element as a separate entity with respect to the carrier or tensioning element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-20 are rejected under 35 U.S.C. 103 as being obvious over Frye et al (US-3236619-A) and further in view of Dick et al (US-20040025540-A1).
Regarding claim 1, Frye teaches of a system used in a glass tube drawing process comprising a tensioning element (inwardly project flange 24b, Fig. 3), a refractory tube having a tubular element (refractory member 21, Col. 4 Line 33) and at least one surface element (external sleeve 24, Col. 4 Line 35), the refractory tube being configured so molten glass runs onto a contact surface area of the refractory tube (Col. 3 Line 32-40), the contact surface area of the refractory tube is allocated in part on the surface element (Fig. 3), the surface element projects in part over the end section of the tubular element (Fig. 3), at least one portion of the part of the surface element projecting over the end section of the tubular element being connected at least in part to the tensioning element.
Frye teaches of central blowpipe or body portion 20 with screw 30 to connect the refractory tube (Col. 4 Line 47-58); Frye does not expressly teach that this body portion carries the refractory tube. In the same field of endeavor, Dick teaches of a carrier (shaft 6) that carries the refractory tube (ceramic body 3) and is connected with the refractory tube in a non-rotating manner [0022]. It would be obvious to one of ordinary skill in the art at the time of invention to have a carrier carry the refractory tube to accommodate temperature expansion during operation [0024].

Regarding claim 5, depending from claim 1, Frye teaches that the surface element and tensioning element is designed as one piece (metal external sleeve 24, flanges 24b; Col. 4 Line 31-40). 

Regarding claim 6, depending from claim 5, Frye teaches that on the opposite end of sleeve 24, flange 24e is welded (Col. 5 Line 45-48). Though Frye does not expressly teach that the surface element and the tensioning element are welded together, Frye is aware of welding technique to join metal members. It would be obvious to one of ordinary skill in the art at the time of invention to weld the surface element and tensioning element. 

Regarding claim 7, depending from claim 1, Frye teaches that the surface element comprises an outer surface which provides at least one surface of the system (Col. 5 Line 26-30).

Regarding claim 8, depending from claim 7, Frye teaches the contact surface area of the refractory tube is allocated at least in part on the outer surface (Fig. 4).

Regarding claim 9, depending from claim 1, Dick teaches of a hollow space between tensioning element (collar 2.1) and tubular element (ceramic body 3) [0021,24] as seen in Fig. 2. Dick illustrates the axial distance (↔ a in Fig. 2) but does not expressly teach numerical distance. It would have been obvious to one of ordinary skill in the art at the time of invention was made to make the hollow space in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, one would have been motivated to make the hollow space that distance to accommodate thermal expansion [0010].

Regarding claim 10, depending from claim 1, Frye teaches of a part of the surface element projecting over the end section of the tubular element to at least have in part a frustoconical shape with a sufficient wall thickness (sleeve end portion 2 4a; Col. 4 Line 43-46). Frye does not expressly teach the axial length and wall thickness of the part, there is no indication that changing the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)A.

Regarding claim 11, depending from claim 1, Frye teaches of a front element (sleeve end portion 24a; Col. 4 Line 43-46) which is connected with the tensioning element through the surface element., wherein an outer surface of the front element provides an outer surface of the system (Fig. 3).

Regarding claim 12, depending from claim 11, Frye teaches that the front element is at least in part conically shaped (Col. 4 Line 43-46). Frye does not expressly teach the diameter of the front element; however, there is no indication that changing the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)A.

Regarding claim 13, depending from claim 11, Frye teaches that the front element follows the tensioning element along the axial direction and the front element is arranged a side of the tensioning element facing away from the end section of the tubular element (Fig. 3).

Regarding claim 14, depending from claim 11, Frye teaches that the front element is at least in part conically shaped (exterior projecting flange 25a, Col. 4 Line 47-49). Frye does not expressly teach the angle of the front element and surface element; however, there is no indication that changing the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)A.

Regarding claim 15, depending from claim 11, Frye teaches the outer surface of the tensioning element provides an outer surface of the system in which the outer surface of the tensioning element having a ring-like shape bring arrange between an outer surface of the surface element and the outer surface of the front element (Fig. 3).

Regarding claim 16, depending from claim 1, Frye teaches of an intermediate element (bushing member 25; Col. 4 Line 47-50) that is threaded into the tensioning element (metal sleeve) and carrier (body portion 20). Regarding “built in one piece”, the threaded nature of the combination reads as one piece. Furthermore, the use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214.

Regarding claim 17, depending from claim 11, Frye teaches that the front element (end portion 24a) and the tensioning element (sleeve flange 24b) are connected in Fig. 3. 

Regarding claim 18, depending from claim 1, the tensioning element is connected indirectly to the carrier through sleeve 24 and bushing member 25 (Fig. 3). 

Regarding claim 19, depending from claim 18, the material of the surface element comprises a noble metal (Col. 4 Line 24-31).

Regarding claim 20, depending from claim 1, Frye does not expressly teach the axial length of the tubular element; however, there is no indication that changing the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04(IV)A.


Claims 2-4 are rejected under 35 U.S.C. 103 as being obvious over Frye et al (US-3236619-A) and Dick et al (US-20040025540-A1) as applied to claim 1, and further in view of Osram (FR-2130174-B1, English translation provided by Espacenet).
Regarding claim 2, depending from claim 1, Dick teaches that thermal expansion to allow axial displacement. Dick does not expressly teach the carrier movement is synchronous with tensioning the surface or tubular element in operative connection of the tensioning element. In the same field of endeavor, Osram teaches of carrier (rod 2) that carries the tubular element (hollow substrate 1) absorbs thermal elongations (internal tensions) to not break the hollow cylinder (Line 46-49). The tensioning element (end piece 3) is in operative connection with the carrier and tubular element (Fig. 1). It would be obvious to one of ordinary skill in the art that thermal expansion during apparatus operation creates the movement to move the carrier and tension the tubular element to move in an axial direction for extended tool work-life. 

Regarding claim 3 and 4, depending from claim 2, Osram teaches that the thermal conditions causes expansion/tension to axially move the tubular element. Because the tensioning element is connected to the tubular element in Fig. 1, it would be obvious to one of ordinary skill that with thermal expansion and contraction of the carrier/tubular element/tensioning element corresponds to a first axial and a second axial direction.



Claim 21 are rejected under 35 U.S.C. 103 as being obvious over Frye et al (US-3236619-A) and further in view of Dick et al (US-20040025540-A1) and Osram (FR-2130174-B1, English translation provided by Espacenet).
Regarding claim 21, Frye teaches of a method a glass tube drawing process (Col. 6 Line 36) comprising a tensioning element (flange 24b, Fig. 3), a refractory tube having a tubular element (refractory member 21, Col. 4 Line 33) and at least one surface element (external sleeve 24, Col. 4 Line 35), the refractory tube being configured so molten glass runs onto a contact surface area of the refractory tube (Col. 3 Line 32-40), the contact surface area of the refractory tube is allocated in part on the surface element (Fig. 3), the surface element projects in part over the end section of the tubular element (Fig. 3), at least one portion of the part of the surface element projecting over the end section of the tubular element being connected at least in part to the tensioning element.
Frye teaches of central blowpipe or body portion 20 with screw 30 to connect the refractory tube (Col. 4 Line 47-58); Frye does not expressly teach of a carrier that carries the refractory tube. In the same field of endeavor, Dick teaches of a carrier (shaft 6) that carries the refractory tube (ceramic body 3) and is connected with the refractory tube in a non-rotating manner [0022]. It would be obvious to one of ordinary skill in the art at the time of invention to have a carrier carry the refractory tube to accommodate temperature expansion during operation [0024].
Dick teaches that thermal expansion to allow axial displacement. Dick does not expressly teach the carrier movement is synchronous with tensioning the surface or tubular element in operative connection of the tensioning element. In the same field of endeavor, Osram teaches of carrier (rod 2) that carries the tubular element (hollow substrate 1) absorbs thermal elongations (internal tensions) to not break the hollow cylinder (Line 46-49). The tensioning element (end piece 3) is in operative connection with the carrier and tubular element (Fig. 1). It would be obvious to one of ordinary skill in the art that thermal expansion during apparatus operation moves the carrier and tense/expands the tubular element to move in an axial direction for extended tool work-life. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2390925-A, US-2464028-A, US-3194645-A, US-20160046517-A1 teach of the frustoconical, part-conical, conical front element
US-3360354-A teach of similar tubular surface element over refractory tube and different tensioning elements
US-3360353-A teach of a tapered end similar to the tensioning/front element with axial movement of the frustoconical element to control internal pressure
DE-10230496-C1 teaches of a tapered end piece with holes with bores in the axial direction to remove evaporation products that accumulate from the gas blowing through the Danner pipe
US-8336336-B2 teaches of a front element that is tapered that is partially covered by the surface element of a tube used in a Danner pipe
US-20180362384-A1, US-20180362382-A1, US-20200087190-A1 teach of frustoconical tip to a tubular element similar to the instant application without a carrier
DE-102017210682-A1 teach of a carrier and all the components minus the tensioning element and the movement in claim 2 and 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742